DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13 are objected to because of the following informalities: 

	Claim 1 recites the limitation "the mesas” (emphasis added) in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the mesas” (as recited in line 7) is: 
“said mesas” (emphasis added).

Applicant should consistently recite the same language for the same element in the claim.


Claim 1 further recites the limitation "the surface of the substrate” (emphasis added) in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the surface of the substrate” (as recited in lines 7-8) is: 
“said surface of said substrate” (emphasis added). 


“said mesas” (emphasis added).


	Claim 4 recites the limitation "the structure surface” (emphasis added) in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the structure surface” (as recited in line 2) is: 
“said structure surface” (emphasis added).

	Claim 4 further recites the limitation "a crystalline structure” (emphasis added) in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “a crystalline structure” (as recited in line 5) is: 
“said crystalline structure” (emphasis added).


	Claim 9 recites the limitation "the mesas” (emphasis added) in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the mesas” (as recited in line 9) is: 
“said mesas” (emphasis added).

Claim 9 further recites the limitation "the surface of the substrate” (emphasis added) in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the surface of the substrate” (as recited in lines 9-10) is: 
“said surface of said substrate” (emphasis added).

	Claim 9 further recites the limitation "the mesas of the structured surface” (emphasis added) in line 13.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the mesas of the structured surface” (as recited in line 13) is: 
“said mesas of said structured surface” (emphasis added).

	Claim 9 further recites the limitation "said mesa of the structured surface of the substrate” (emphasis added) in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “said mesa of the structured surface of the substrate” (as recited in lines 15-16) is: 
“said mesas of said structured surface of said substrate” (emphasis added).


Claim 10 recites the limitation "the surface of the substrate” (emphasis added) in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of 
“said surface of said substrate” (emphasis added).


Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADEKORE et al. (U.S 2010/0117070) in view of Osawa et al. (U.S 2009/0114933). 


As to claim 1, ADEKORE et al.  disclose in Fig. 1A a process for fabricating a heterostructure made of semiconductor materials having a crystalline structure of wurtzite type, comprising the following steps:
structuring a surface (top surface) of a single-crystal substrate (“semiconductor layer” 6) into mesas (see islands/protrusions on the top surface of layer 6, Fig. 1A) (see Fig. 1A, para. [0051]-[0053] and [0062]); wherein said substrate (“semiconductor layer” 6) and said mesas (see islands/protrusions on the top surface of layer 6, Fig. 1A) are both made of zinc oxide (“ZnO-based semiconductors”, para. [0052], [0053]) (see Fig. 1A, para. [0052]-[0053], [0062]), wherein said substrate (“semiconductor layer” 6) has a flat surface, and wherein said mesas (see islands/protrusions on the top surface of layer 6, Fig. 1A) have an upper surface (top surface) parallel to said surface of said substrate (“semiconductor layer” 6) (see Fig. 1A); and depositing by epitaxy at least one layer of semiconductor material (“active layer” 8) having said crystalline structure of wurtzite type (“wurtzite crystal structure”, para. [0052]), forming said heterostructure (the heterostructure is a contact interface between layers 6 and 8, Fig. 1A), directly on the upper surface (top surface) of said mesas (see islands/protrusions on the top surface of layer 6, Fig. 1A) of the structured surface (Fig. 1A, para. [0052]).  
ADEKORE et al. do not disclose the mesas having a flat upper surface. 
Osawa et al. disclose in Figa. 1-2 a process and a corresponding structure comprising: the mesas (see islands/protrusions on the top surface of “substrate” 101, Fig. 1) having a flat upper surface (flat top surface) (Figs. 1-2, para. [0056]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of ADEKORE et al. by providing the mesas 
As to claims 2 and 11, as applied to claims 1 and 10 above, ADEKORE et al. and Osawa et al. disclose all claimed limitations except for the limitation wherein said mesas have a smaller lateral dimension between 10 and 1000 µm and a height greater than or equal to 100 nm. However, it would have been obvious to one of ordinary skill in the art to use the teaching of ADEKORE et al. and Osawa et al. in the range (between 10 and 1000 µm for a smaller lateral dimension of the mesas, and greater than or equal to 100 nm for a height of the mesas) as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05. There is no evidence indicating a range of smaller lateral dimension and a range of a height of the mesas are critical. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
As to claim 3, as applied to claim 1 above, ADEKORE et al. and Osawa et al. disclose all claimed limitations including the limitation wherein said mesas are made by etching the surface 
As to claim 7, as applied to claim 1 above, ADEKORE et al. and Osawa et al. disclose all claimed limitations including the limitation wherein the structured surface (top surface of layer 6) has a nonpolar or semipolar orientation (Fig. 1A, para. [0052]).
As to claim 8, as applied to claim 1 above, ADEKORE et al. and Osawa et al. disclose all claimed limitations including the limitation wherein said at least one layer of semiconductor material (“active layer” 8) having said crystalline structure of wurtzite type comprises at least one material selected from a binary nitride (para. [0052]), a binary oxide, a Zn(Mg,Cd)O alloy and an AI(Ga,ln)N alloy.
As to claim 10, As to claim 1, ADEKORE et al.  disclose in Fig. 1A a heterostructure comprising at least one layer of semiconductor material (“active layer” 8) having a crystalline structure of wurtzite type (“wurtzite crystal structure”, para. [0052]), deposited directly on top of a surface (top surface) of a single-crystal substrate (“semiconductor layer” 6) (Fig. 1A, para. [0051]-[0053], [0062]), wherein said surface (top surface) is structured as mesas (see islands/protrusions on the top surface of layer 6, Fig. 1A) and has a flat surface (see Fig. 1A), wherein said single-crystal substrate (“semiconductor layer” 6) and the mesas (see islands/protrusions on the top surface of layer 6, Fig. 1A) are both made of zince oxide (“ZnO-based semiconductors”, para. [0052], [0053]) (see Fig. 1A, para. [0052]-[0053], [0062]), the mesas (see islands/protrusions on the top surface of layer 6, Fig. 1A) having a upper surface (top surface) parallel to said surface of said substrate (“semiconductor layer” 6) (see Fig. 1A), the at least one layer of semiconductor material (“active layer” 8) being deposited by epitaxy directly  upper surface (top surface) of the mesas (see islands/protrusions on the top surface of layer 6, Fig. 1A) (Fig. 1A, para. [0052]).  

ADEKORE et al. do not disclose the mesas having a flat upper surface. 
Osawa et al. disclose in Figa. 1-2 a process and a corresponding structure comprising: the mesas (see islands/protrusions on the top surface of “substrate” 101, Fig. 1) having a flat upper surface (flat top surface) (Figs. 1-2, para. [0056]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of ADEKORE et al. by providing the mesas having a flat upper surface as taught  by Osawa et al. in order to effectively improve the light emission efficiency of the semiconductor device (see para. [0012],[0068]-[0069], & [0083]-[0084] in Osawa et al.).
As to claim 12, as applied to claim 10 above, ADEKORE et al. and Osawa et al. disclose all claimed limitations including the limitation wherein the structured surface (top surface) of said substrate (“semiconductor layer” 6) has a nonpolar or semipolar orientation (Fig. 1A, para. [0052]). 
As to claim 13, as applied to claim 10 above, ADEKORE et al. and Osawa et al. disclose all claimed limitations including the limitation wherein said at least one layer of semiconductor material (“active layer” 8) having said crystalline structure of wurtzite type comprises at least one material selected from a binary nitride (para. [0052]), a binary oxide, a Zn(Mg,Cd)O alloy and an AI(Ga,ln)N alloy. 



Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome above claim objection(s) and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 would be allowable if rewritten to overcome the above claim objection(s).
The following is a statement of reasons for the indication of allowable subject matter: a process for fabricating at least one electronic or optoelectronic device comprising: structuring a surface of a single-crystal substrate into mesas, wherein said substrate and said mesas are both made of zinc oxide, wherein said mesas have a flat upper surface parallel to said surface of said substrate, depositing by epitaxy at least one layer of semiconductor material having said crystalline structure of wurtzite type, forming said heterostructure, directly on the flat upper surface of said mesas of said structured surface; and fabricating said at least one electronic or optoelectronic device starting from a region of said heterostructure corresponding to said mesas of said structured surface of said substrate, in combination with other claimed features, as recited in independent claim 9.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-8, and 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        May 8, 2021